Citation Nr: 0906452	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1971 to April 1973.  
The Veteran died in April 2001 and the appellant is the 
Veteran's mother.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the Board remanded the matter for further development.   


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  

2.  Evidence received since the July 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the Veteran's 
death.  


CONCLUSIONS OF LAW

1.  The July 2001 RO decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for the 
cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2005, September 2005 and 
March 2008, the RO satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the 
appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  In October 2006 and March 
2008, she was also notified of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
July 2005 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for the 
cause of the Veteran's death that was found insufficient in 
the previous denial.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

The appellant was not provided with notice criteria required 
by Hupp; however, the Board concludes that the appellant has 
actual knowledge of the disability for which the Veteran was 
granted service connection and those for which he was not 
service-connected.  In a March 2008 statement, the appellant 
demonstrated her knowledge that the Veteran had been 
evaluated as 100 percent disabling for his service-connected 
schizophrenia.  The appellant contends that the Veteran's 
cause of death was related to service.  The nature of her 
claim reflects her actual knowledge of the disability for 
which the Veteran was granted service connection and those 
for which he was not service-connected.  Additionally, the 
February 2008 Board remand laid out the Hupp requirements in 
relationship to her case.  Furthermore, her contentions 
reflect an awareness of the particular requirements to 
substantiate a claim for dependency and indemnity 
compensation.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  The appellant contends that 
the coroner told her that the Veteran died from Agent Orange 
and his death was related to service.  The RO attempted to 
obtain such evidence from the private hospital where the 
Veteran died, from the coroner, and from the appellant (as 
reflected in March and June 2006 letters).  However, no 
evidence has been received to date.  The appellant was 
advised of the RO's inability to obtain the autopsy report 
and she was advised to submit it.  However, in an October 
2008 correspondence, the appellant indicated that she had no 
additional evidence to submit.  The Board further finds that 
the autopsy report would be of little to no probative weight.  
The death certificate would have relied on the findings of 
the autopsy in determining the cause of the Veteran's death 
and there is no suggestion that this report would implicate 
the service-connected schizophrenia as playing any role in 
the Veteran's death or in otherwise connecting the cause of 
death to his period of service.  The Board finds therefore 
that additional efforts to obtain these records would be 
futile, and as such, the Board finds that VA has fulfilled 
its duty to assist in obtaining such records.  All other  
identified and available treatment records have been secured.  
Thus, the duties to notify and assist have been met.

Analysis

In a decision dated in July 2001, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant did not timely appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  Thus, the July 2001 decision 
became final because the appellant did not file a timely 
appeal.

The claim of entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in June 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and VA examination 
repots.  Also, the Certificate of Death was of record, which 
noted that the Veteran died of a massive pulmonary emboli, 
due to lymphoma, due to congestive heart failure; and other 
respiratory failure and hypertension contributed to his 
death.  In denying the appellant's service connection claim 
in July 2001, the RO noted that there was no evidence of a 
relationship between the Veteran's service and his death.  

Evidence received since the July 2001 decision for the claim 
of service connection for the cause of the Veteran's death 
includes private treatment records from Southwest Mississippi 
Regional Medical Center dated in April and May 2001.  These 
records showed that shortly prior to his death, the Veteran 
was admitted for complaints of shortness of breath and 
generalized weakness.  These records also listed the causes 
of death as massive pulmonary embolus, undefined neoplasm 
which turned out to be a large cell lymphoma, smoking 
history, and refractory shock.  Significantly, these records 
do not show that the cause of the Veteran's death was related 
to service or his service-connected schizophrenia.   The 
appellant has argued that she was told that exposure to Agent 
Orange had contributed to the Veteran's death.  However, 
there is no indication that the Veteran served in the 
Republic of Vietnam (see the October 2005 VA Form 3101); 
therefore, exposure to herbicides may not be presumed.  See 
38 C.F.R. § 3.307(1)(6)(iii) (2008).  Since there is no 
indication in the record that the Veteran was exposed to 
herbicides in service, his cause of death could not be 
related to any such exposure.

As such, the Board must conclude that the additional evidence 
received since the last final prior denial of service 
connection for the cause of the Veteran's death in July 2001 
does not raise a reasonable possibility of substantiating the 
claim.  The claim for service connection, therefore, cannot 
be reopened on the basis of such additional evidence.  38 
C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the appellant indicating the 
Veteran's service caused his death.  As a lay person, she is 
without ostensible medical expertise and is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).   

Although the appellant has submitted new evidence that was 
not before the RO in July 2001, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence associating the cause of the 
Veteran's death to service.  Thus, the claim for service 
connection for the cause of the Veteran's death is not 
reopened, and the benefit remains denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for the 
cause of the Veteran's death is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


